ELECTRONIC RECORD                             /yvsv?

COA#       02-12-00638-CR                         OFFENSE:        AGGRAVATED ASSAULT


STYLE:     grimaldo, gilbert                      COUNTY:         Tarrant

COA DISPOSITION:          AFFIRM                  TRIAL COURT:    297th District Court


DATE: 9/18/2014                     Publish: NO   TC CASE #:      1243882D




                           IN THE COURT OF CRIMINAL APPEALS


STYLE:    GRIMALDO, GILBERT v.

         P*0 SB                       Petition         CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

 &/J") ijSS &       rfS     UtOT/rnei«/                JUDGE:

DATE:              ^////<Z0/£                          SIGNED:                           PC:

JUDGE:             'fei^ btsUA^s                       PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                              ELECTRONIC RECORD